Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 1 of 31 PageID 8579


  1                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
  2                              TAMPA DIVISION

  3
       MEDICAL & CHIROPRACTIC
  4    CLINIC, INC.,

  5                           Plaintiff,

  6            vs.                        CASE NO. 8:16-cv-1477-T-36TBM
                                          March 29, 2017
  7                                       Tampa, Florida
                                          11:00 - 11:29 a.m.
  8
       DAVID M. OPPENHEIM, et al.,
  9
                            Defendants.
 10    ________________________________/

 11

 12

 13               TRANSCRIPT OF TELEPHONIC DISCOVERY HEARING
                   BEFORE THE HONORABLE THOMAS B. MCCOUN III
 14                     UNITED STATES MAGISTRATE JUDGE

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24    Proceedings transcribed via courtroom digital audio
       recording by transcriptionist using computer-aided
 25    transcription.

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 2 of 31 PageID 8580


  1    APPEARANCES:

  2
       For the Plaintiff:           LAUREN MICHELLE LOEW, ESQ.
  3                                 Foley & Lardner, LLP
                                    321 North Clark Street, Suite 2800
  4                                 Chicago, Illinois 60610
                                    312/832-5393
  5

  6    For the Defendant,           BARRY BLONIEN, ESQ.
       David M. Oppenheim:          Boardman & Clark LLP
  7                                 1 South Pinckney Street, Suite 410
                                    Madison, Wisconsin 53701
  8                                 608/286-7168

  9
       For the Defendant,           CHRISTOPHER STEPHEN POLASZEK, ESQ.
 10    Bock Law Firm, LLC:          The Polaszek Law Firm, PLLC
                                    3407 West Kennedy Boulevard
 11                                 Tampa, Florida 33609
                                    813/574-7678
 12
                                    DANIEL J. COHEN, ESQ.
 13                                 Bock Hatch Lewis & Oppenheim LLC
                                    134 N. La Salle Street, Suite 1000
 14                                 Chicago, Illinois 60602
                                    314/497-6352
 15

 16    Court Reporter:              Howard W. Jones, RPR, FCRR
                                    801 N. Florida Avenue, Suite 15A
 17                                 Tampa, Florida 33602
                                    813/301-5024
 18

 19
                               * * * * * * * * * *
 20

 21

 22

 23

 24

 25

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 3 of 31 PageID 8581

                                                                            3
  1                                  I N D E X

  2                                                              PAGE

  3
       ARGUMENT BY MR. COHEN:                                      4
  4
       ARGUMENT BY MS. LOEW:                                       8
  5
       ARGUMENT BY MR. BLONIEN:                                   12
  6
       ARGUMENT BY MS. LOEW:                                      14
  7
       ARGUMENT BY MR. COHEN:                                     15
  8
       ARGUMENT BY MS. LOEW:                                      16
  9
       ARGUMENT BY MR. COHEN:                                     17
 10
       ARGUMENT BY MR. BLONIEN:                                   18
 11
       ARGUMENT BY MS. LOEW:                                      19
 12
       CERTIFICATE OF COURT REPORTER:                             23
 13

 14
                               * * * * * * * * * *
 15

 16                              E X H I B I T S

 17                      (NONE ADMITTED INTO EVIDENCE)

 18

 19                           * * * * * * * * * * *

 20

 21

 22

 23

 24

 25

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 4 of 31 PageID 8582

                                                                            4
  1                            P R O C E E D I N G S

  2                (Court called to order.)

  3                THE COURT:    Okay.   Good morning.

  4                Let's call the case, please.

  5                THE DEPUTY CLERK:     Medical & Chiropractic Clinic,

  6    Inc. vs. David M. Oppenheim, et al., Case No.

  7    16-cv-1477-T-36TBM.

  8                THE COURT:    Okay.   Good morning.    Who's here on

  9    behalf of M&C?

 10                MS. LOEW:    Good morning, Your Honor.      This is

 11    Lauren Loew on behalf of Medical & Chiropractic.

 12                THE COURT:    Okay.   And who's here on behalf of the

 13    defendants?

 14                MR. COHEN:    Good morning, Judge.     This is Dan

 15    Cohen on behalf of defendant, Bock Law Firm.

 16                MR. BLONIEN:    And this is Barry Blonien, good

 17    morning, Your Honor, on behalf of Mr. Oppenheim.

 18                MR. POLASZEK:    Good morning, Your Honor, Chris

 19    Polaszek on behalf of the Bock Law Firm as well.

 20                THE COURT:    Okay.   I'm all ears.    We got a call

 21    yesterday saying that somebody was requesting a telephone

 22    conference, so somebody take it away.        Whoever requested a

 23    conference, why don't we start with that.

 24                MR. COHEN:    Very good, Judge.     This is Dan Cohen

 25    and I placed the call yesterday, Judge.

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 5 of 31 PageID 8583

                                                                            5
  1                We have a situation which is an offshoot or an

  2    outgrowth of the hearing we held on February 24th regarding

  3    M&C's motion to compel directed to both defendants.           Your

  4    Honor may recall that one focus of that hearing in those

  5    motions was M&C's motion to compel directed to Mr. Oppenheim

  6    relating to documents that Mr. Oppenheim had regarding the

  7    Cin-Q Buccaneers class action that apparently had come with

  8    him when he left the Anderson & Wanca law firm and the

  9    production of that was called for in M&C's discovery

 10    requests.    Mr. Blonien at that time explained a predicament

 11    he found himself in where under Rule 5 he would need to

 12    produce all such materials to Bock Law Firm as well, but

 13    M&C's counsel was taking the position that although he had

 14    to produce the materials to M&C, that he could not produce

 15    them to Bock Law Firm because they were privileged.

 16                THE COURT:    Okay.   Let me advance the argument.

 17    I've read through the order.       I'm looking at the particular

 18    part of the order that I'm sensing is at issue here.           I

 19    basically compromised on that in an effort to try to get

 20    some discovery going and basically my order said that:

 21    Oppenheim shall promptly surrender these discovery -- he was

 22    talking about it in terms of disks -- to counsel for M&C.

 23    M&C's counsel shall have 14 days to review this discovery

 24    and assert in writing any claims of privilege.          Where no

 25    claims of privilege are asserted, the discovery shall

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 6 of 31 PageID 8584

                                                                             6
  1    promptly be turned over.

  2                Is that what we're fighting about today?

  3                MR. COHEN:    In significant part, Judge.      And it's

  4    tied to a scheduled deposition that M&C has set of

  5    Mr. Oppenheim for tomorrow.       Mr. Blonien produced that CD to

  6    M&C's counsel at the end of the hearing on the 24th and 14

  7    days later M&C's counsel in a letter notified all counsel

  8    that M&C did not believe that it had placed privileged

  9    matters at issue that would be otherwise work product or

 10    attorney-client privileged, even though they pertained to

 11    the Cin-Q Buccaneers litigation.        M&C did agree that

 12    documents on the Oppenheim CD that were only subject to a

 13    mediation privilege in the Cin-Q case would be subject to

 14    production, because M&C agreed that mediation privilege was

 15    waived.    But M&C took the position that because the

 16    mediation privilege is a bilateral privilege, the

 17    Buccaneers' counsel in the Cin-Q case also needed to waive.

 18                So M&C's counsel communicated to Buccaneers'

 19    counsel that they believed the mediation privilege was

 20    waived and they felt that the Buccaneers' counsel needed to

 21    similarly waive in order for the documents -- those

 22    documents to be produced.

 23                So we have a situation where M&C's counsel has

 24    distinguished between the mediation privilege, which they

 25    agree is waived, but they feel the Buccaneers need to waive

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 7 of 31 PageID 8585

                                                                            7
  1    too before we can get them and documents which are not

  2    mediation privileged, but M&C contends are still work

  3    product and attorney-client privileged.         And so we're in a

  4    situation where Bock Law Firm still hasn't gotten any of

  5    these documents and the deposition of Mr. Oppenheim was

  6    scheduled at M&C's request on rather short notice for

  7    tomorrow morning at 10:30 a.m. in Chicago.

  8                And as this was unfolding, as the Buccaneers

  9    finally responded to M&C's request for waiver of the

 10    mediation privilege and essentially said we're under no time

 11    constraint, we're discussing it with our client and we'll

 12    get back to you when we've made a decision and they still

 13    have not made a decision and M&C is still refusing

 14    production of any Cin-Q related documents they claim are

 15    work product or attorney-client privileged.

 16                And I understand the Court did not officially or

 17    formally overrule the work product or attorney-client

 18    privilege objections, but the Court did express some

 19    preliminary or tentative views on the at-issue waiver in the

 20    February 24th hearing.      If Bock Law Firm walks into

 21    Mr. Oppenheim's deposition without any of these documents,

 22    we're essentially sitting there in the blind.          Whether the

 23    documents are specifically referenced, marked, or identified

 24    as such, it pertains to the subject matter of this lawsuit

 25    that's been placed at issue.       M&C's counsel knows what they

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 8 of 31 PageID 8586

                                                                             8
  1    are, Mr Blonien and Mr. Oppenheim know about it, but Bock

  2    Law Firm is just sitting there in the absolute blind.           And

  3    it didn't seem like a fair situation.

  4                We suggested to M&C's counsel that we reschedule

  5    Mr. Oppenheim's deposition.       We agreed to an extension of

  6    their expert disclosure deadline, because I understand that

  7    was part of the reason they pushed for a fast scheduling of

  8    Mr. Oppenheim's deposition, and M&C's counsel responded that

  9    they were not inclined to reschedule.

 10                So taking the Court's comment at the end of the

 11    February 24th hearing that if some issues remained we could

 12    contact the Court, that's what I did.

 13                THE COURT:    All right.    Let me ask --

 14                MS. LOEW:    Well, Your Honor --

 15                THE COURT:    -- with regards to the response that

 16    apparently was made 14 days after the production of the

 17    disk, apart from asserting work product or attorney-client

 18    privilege or the discussion about the mediation privilege,

 19    was -- in regard to that, was there a privilege log produced

 20    at that point by plaintiff?

 21                MS. LOEW:    Your Honor, this is Lauren Loew on

 22    behalf of the plaintiffs.      We did not provide a separate

 23    privilege log for those documents, we asserted the privilege

 24    over them.    We can certainly separately identify -- I think

 25    there were about 700 documents in that production.          We can

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 9 of 31 PageID 8587

                                                                            9
  1    certainly separately identify those by log.

  2                If I may just respond to a couple of Mr. Cohen's

  3    comments.    We did schedule this deposition -- we sent this

  4    letter asserting the privilege on March 10th and we

  5    scheduled Mr. Oppenheim's deposition on March 15th, sent out

  6    the notice that day.      We're still -- we still need to depose

  7    Mr. Bock as well.

  8                As you may recall, our expert disclosure deadline

  9    is April 11th, so we are trying to move forward with that.

 10                And we also got the Court's message at the last

 11    hearing that, you know, things needed to move faster on this

 12    case, so we are trying to do that here.

 13                The question about the at-issue waiver of

 14    attorney-client privilege was raised in a motion to compel

 15    filed by the Bock Law Firm last night, so we would request

 16    an opportunity to brief that issue before Your Honor that,

 17    you know, was the subject of that motion to compel last

 18    night.   We do not believe that we should be waiving that

 19    privilege in this case, we don't think we've placed that at

 20    issue here, and would like to present those full arguments

 21    to the Court.

 22                As far as the mediation privilege, we have

 23    expressed to the Buccaneers that this deposition was coming

 24    and trying to follow up to get their waiver about privilege,

 25    but they, as Mr. Cohen represented, did not feel a time

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 10 of 31 PageID 8588

                                                                           10
   1    crunch on their side, so we haven't obtained that from them

   2    yet.   But we -- you know, we have concerns about continuing

   3    to move back the timeline on this case given our upcoming

   4    deadlines and this Court's direction.

   5               THE COURT:    Is it fair to force the other side to

   6    move forward with the deposition tomorrow in these

   7    circumstances?

   8               MS. LOEW:    Well, I think, Your Honor, you know, if

   9    we can raise objections at the deposition if they try to get

  10    into attorney-client privileged information, those

  11    objections can be made on the record and, you know, be

  12    brought before the Court.

  13               THE COURT:    Well, I'm not so much concerned about

  14    that as I'm concerned about the fact you claim you've got

  15    700 documents apparently that you're claiming privilege on

  16    despite the nature of your allegations.        I have -- I still

  17    continue to doubt the appropriateness of that.         We've not

  18    had -- that's not been formally raised.        I assume I'm

  19    hearing -- my law clerk brought to my attention there was

  20    this motion to compel filed by Bock, by the firm, which does

  21    raise the issue.

  22               MS. LOEW:    Correct.

  23               THE COURT:    But, you know, prior to that we

  24    haven't really had a concrete argument on it.         But let me

  25    back up even further.

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 11 of 31 PageID 8589

                                                                            11
   1               Let's assume it goes forward tomorrow.         Your

   2    intention would be to use some of those matters that were

   3    produced by Oppenheim at the last hearing that --

   4               MS. LOEW:    No, we do not.    We do not intend to use

   5    those.   Those -- we would say that those are attorney-client

   6    privileged.    You know, we do intend to ask Mr. Oppenheim if

   7    he's learned confidential information, you know, establish

   8    those types of issues.     But using the specific documents, we

   9    do not intend to do so, because we believe -- we believe

  10    those are privileged.

  11               THE COURT:    And supposing one of those documents

  12    would reflect a contrary fact in regards to what Oppenheim

  13    testified to, then what would you do with the document?            In

  14    other words, if you had documents that were inconsistent

  15    with what Oppenheim testified to, then what would you do

  16    with those documents?

  17               MS. LOEW:    Yes, that would be a challenge.       We

  18    will not -- we do not plan to have them in the deposition,

  19    so I would not be using them then.       But I would have to

  20    think over how to address that specific situation.

  21               THE COURT:    Let me ask, Mr. Blonien, and I assume

  22    we're heading toward concrete pleadings that will raise the

  23    issue and result in some conclusion on it.         I'm still not

  24    prepared at this time to, you know, rule from the bench as

  25    to what I think about this claim of privilege by plaintiff.

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 12 of 31 PageID 8590

                                                                             12
   1    But just from your perspective, my recollection of your

   2    argument was, is that you were going to respect the claim of

   3    privilege and you were concerned about the claim of

   4    privilege because of its implications of you giving the

   5    matters which otherwise would have been turned over by

   6    giving them to the Bock Law Firm.

   7               Has your position changed on these -- Or let me

   8    ask it this way:    Do you have a position as to the claim of

   9    privilege that's being made by the plaintiff?

  10               MR. BLONIEN:    The position of Mr. Oppenheim, Your

  11    Honor -- this is Barry Blonien speaking, sorry.         The

  12    position is that the allegations in the complaint combined

  13    with the assertions that have been made in interrogatories

  14    and other discovery clearly puts at issue the confidential

  15    communications.    As Ms. Loew was just explaining herself,

  16    she may ask what confidential information they have or

  17    whether he learned information.

  18               Frankly, Your Honor, I have a difficult time

  19    understanding how that doesn't automatically open the door

  20    for Mr. Oppenheim as a matter of due process to demonstrate

  21    that either he didn't learn the confidential information or

  22    the story is not as being portrayed by the plaintiff.          The

  23    doctrine seems pretty well established that in circumstances

  24    such as these it does constitute an at-issue waiver.

  25               We do not think that the mediation privilege

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 13 of 31 PageID 8591

                                                                           13
   1    stands with respect to either party in light of the fact

   2    that the Buccaneers' counsel has moved in an ancillary

   3    proceeding to declare that privilege waived, which seems in

   4    my view to represent an intentional relinquishment of a

   5    known right.

   6               But above all else, Your Honor, my biggest concern

   7    is prejudice to my client.      The rules don't contemplate

   8    multiple stabs at this approach, that the --

   9               THE COURT:    Let me interject and give you a more

  10    specific set -- a more specific question.

  11               MR. BLONIEN:    Okay.

  12               THE COURT:    Of the documents that were turned

  13    over, and I assume you have some idea as to content of those

  14    documents and those about which we're presently fighting, is

  15    Oppenheimer barred from using those in his defense based on

  16    M&C's privilege?

  17               MR. BLONIEN:    Your Honor, it puts us in a

  18    minefield position -- this is Barry Blonien again -- to try

  19    and figure out where we can step and where we can't, what

  20    documents are in and are not, without having a key or a

  21    privilege log to figure out which ones are in fact being

  22    asserted by the plaintiffs in this instance.         It puts

  23    Mr. Oppenheim in an extraordinarily awkward position in

  24    terms of preparing for this case.

  25               But we are willing to go forward and especially

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 14 of 31 PageID 8592

                                                                             14
   1    upon the Court's order, but your concern is that we do this

   2    once.    And if it's clear that we're going to be back here

   3    because these documents will then be in the case and they

   4    want another swing, it seems appropriate to delay until that

   5    point.    It would otherwise be a waste of time and money.

   6                THE COURT:    Let me go back to Ms. Loew.      Why isn't

   7    the mediation privilege -- why is that issue still even on

   8    the table if in fact the Buccaneers have requested that it

   9    be declared to have been waived?       I mean, how can they take

  10    a different position in this litigation if in fact that's

  11    what they've represented in the other litigation?

  12                MS. LOEW:    So I believe, Your Honor, they filed a

  13    motion for waiver of that privilege in the other case.          We

  14    have brought that to their attention and they said that, you

  15    know, at that time that's what they wanted to do, but now

  16    they are considering whether that, you know, they want to

  17    waive the privilege at this time.

  18                So I don't disagree with you.      We're trying to

  19    respect, you know, the rules on the mediation privilege.           We

  20    are ready to, you know, go forward with waiver of privilege,

  21    but the Buccaneers have not yet done so.

  22                THE COURT:    Well, let me ask it this way:      Is --

  23    Well, what expert testimony is contemplated by either side

  24    in this case?    We've got an April 11th or something deadline

  25    for experts.    What type of expert testimony is being worked

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 15 of 31 PageID 8593

                                                                           15
   1    up, is being contemplated in this case?

   2               Let's start with the plaintiff.       What kind of

   3    experts would you anticipate using?

   4               MS. LOEW:    We would anticipate using an ethics

   5    expert in this case.     You know, obviously, he would want to

   6    see Mr. Oppenheim and Mr. Bock's testimony before finalizing

   7    those opinions.    But the exact construct of that opinion, I

   8    don't know exactly what that is going to be yet.

   9               THE COURT:    Sure.   That's fine.

  10               And I assume defendants would want an ethics --

  11    would propose an ethics expert contrary to plaintiff's?

  12               MR. COHEN:    That is correct, Judge, that's -- this

  13    is Dan Cohen.

  14               THE COURT:    Okay.   What's the -- does somebody

  15    have the case management scheduling order?         Let me see if

  16    I've got it here.

  17               No, I don't think I do.      Has somebody got that

  18    handy, the current one, the one that's in effect?

  19               MS. LOEW:    I have it.    I have a lot of papers on

  20    my desk, though, so I apologize.

  21               The last one was Docket 92 on February 24th and it

  22    said that the plaintiff shall serve its expert disclosures

  23    on or before April 11th.      Defendant shall serve their expert

  24    disclosures on or before May 9th.       And then it continued

  25    with mediation on June -- before June 2nd, discovery close,

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 16 of 31 PageID 8594

                                                                           16
   1    June 6th, and dispositive motions, July 5th.         Those were the

   2    only changes.

   3               THE COURT:    All right.

   4               MR. POLASZEK:     This is Chris Polaszek.      Lauren, I

   5    couldn't hear.     I didn't know.

   6               There was one other thing in Docket 92, Your

   7    Honor, and that was simply that it said that all discovery

   8    should be conducted to be completed on or before June 6th.

   9    I couldn't hear if Lauren mentioned that other --

  10               THE COURT:    Yeah, she did.     I'm looking at the

  11    order right now.

  12               Okay.    Is there any other reason in the

  13    circumstances that I'm considering here, any other reason

  14    for the plaintiff to want to push forward with the

  15    deposition tomorrow other than the expert disclosure

  16    deadline that I earlier set?      And --

  17               MS. LOEW:    This is Lauren Loew.     Yeah, so the main

  18    reason is really we just want to get Mr. Oppenheim on the

  19    record.   We have, you know, documents from both sides now

  20    and we want to, you know, move forward with defending the

  21    case.   That's really the main driver.       This all came to a

  22    head this week and given the timeline in the case and given

  23    the fact that we do -- you know, we do want to go ahead and

  24    get everybody on the record on this case so we can prepare

  25    our appropriate claims, that's really the reason we want to

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 17 of 31 PageID 8595

                                                                           17
   1    move forward.

   2               THE COURT:    Well, we've actually sort of wasted a

   3    couple of weeks here.     I know you say it came to a head this

   4    week and it is brought to a head I guess by the motion to

   5    compel, which I've not read, but it could have -- the issue

   6    could have been raised earlier, it might have been resolved

   7    before the depos.

   8               Same question for the defendants, is there a

   9    reason in the circumstances presented that we ought to move

  10    forward with the Oppenheim deposition before we resolve this

  11    dispute over sort of -- well, the claim of privilege here?

  12               MR. COHEN:    Judge, this is Dan Cohen.      And I know

  13    this sounds a little bit like I'm harkening back to

  14    something I said before, but I -- in light of something

  15    Ms. Loew said, I wanted to clarify.

  16               I understand and appreciate that she says if they

  17    do the deposition tomorrow, they won't be referencing,

  18    marking, identifying, or using the documents.         These

  19    documents are really simply memorializations, as I

  20    understand it, of facts, knowledge, events.         And the

  21    deposition, as I understand it, will be about, in

  22    significant respect, those facts, knowledge, and events.           So

  23    once again, you have two participants in the deposition that

  24    know all about that and you've got Bock Law Firm, which is

  25    subject to liability allegedly through Mr. Oppenheim's

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 18 of 31 PageID 8596

                                                                           18
   1    conduct, and we don't know anything about it.

   2               And so I guess I don't know why the deposition has

   3    to go forward tomorrow or anyone's unfairly prejudiced as

   4    long as plaintiff is not facing an expert disclosure

   5    deadline that it cannot reasonably comply with.

   6               THE COURT:    Mr. Blonien, back to you.      With

   7    regards to the -- with regards to the deposition tomorrow,

   8    you may have attempted to answer it or maybe you did answer

   9    it -- I'm reading through some scribble here on the page

  10    here, forgive me for a second.

  11               Would it be your intention to make inquiry of

  12    Mr. Oppenheim at his deposition and, if so, would it be your

  13    intention to also address these matters that are

  14    communications he may have had with a former client that may

  15    be subject to the argument here?

  16               MR. BLONIEN:    Your Honor, it's our position that

  17    this is a significant enough issue affecting a large enough

  18    number of documents and facts involved in the case involved

  19    and the allegations made by plaintiff that it would be very

  20    helpful to have clear rules of the road before this

  21    deposition were to occur.      We think it's important to

  22    resolve the privilege issues so that we can do this once and

  23    do it right from everybody's perspective and I think that

  24    countenances towards waiting until all the privilege issues

  25    are resolved.

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 19 of 31 PageID 8597

                                                                            19
   1               THE COURT:    In the usual course, by the way we

   2    calculate these things, the response to the motion which you

   3    just filed wouldn't be due, frankly, until somewhere around

   4    the 14th of April my notes reflect, which is a long time to

   5    wait.   And how --

   6               I mean, Ms. Loew, the plaintiffs have articulated

   7    this position, this is not something that they need to

   8    contemplate in response to the motion to compel, they've

   9    taken this position for weeks, if not months.         And so if I

  10    were to expedite the response period for plaintiff, still

  11    giving you fair time to respond to the motion, which sort of

  12    solidifies the issues and also requires that you produce

  13    some type of privilege log with regards to these documents,

  14    how long -- first, with response -- in regard to the

  15    response to the motion, how long would you fairly need to be

  16    able to get that out on an expedited basis?

  17               MS. LOEW:    Your Honor, I don't have the rules in

  18    front of me as to what the normal briefing schedule is, so I

  19    apologize.

  20               THE COURT:    Well, you've got 14 days to respond,

  21    but, you know, there's mailing time in there and all of

  22    that.   It pushes this --

  23               MS. LOEW:    Understood.

  24               THE COURT:    -- down the road further than it needs

  25    to be, because you're not the first lawyer that's, you know,

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 20 of 31 PageID 8598

                                                                            20
   1    argued to me that you've got a right to claim this

   2    privilege.    You've obviously thought this through and so the

   3    question is can you articulate it and put it in writing in

   4    response to the motion if I were to shorten -- if I were to

   5    shorten that period to a date certain.        Ten days down the

   6    road, would that be adequate?

   7               MS. LOEW:    Yes, we can do ten days.      And we have

   8    expressed that, you know, in writing to the defendants, so

   9    we can do that.

  10               THE COURT:    All right.    And hearing no objection

  11    in the circumstances to staying Mr. Oppenheim's deposition,

  12    we'll do that pending the ruling on the Court's -- ruling by

  13    the Court on this privilege issue.       That necessarily will

  14    affect the expert disclosure date and we'll address that,

  15    but I don't -- I, frankly, don't see any other way to handle

  16    this and resolve this issue fairly and assure that we only

  17    have to do the depo one time.

  18               All right.    We're going to issue a short order,

  19    which essentially requires an expedited response to the

  20    motion to compel that apparently was filed yesterday by the

  21    Bock Law Firm.    A ten-day date certain date we'll give you.

  22    The depo for Oppenheim tomorrow is stayed pending resolution

  23    of the privileged claim.      And we'll also stay the expert

  24    disclosure deadline at this point for -- at least for the

  25    plaintiff to accommodate us finishing these matters up and

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 21 of 31 PageID 8599

                                                                             21
   1    getting Mr. Oppenheim deposed.

   2                I will tell you I'm going to -- the case simply

   3    needs to move forward, it's dragged for too long.          And so

   4    we're going to continue to hold your feet to the fire on

   5    some close deadlines here.      But I don't see any other way to

   6    do it than to take a step back and get the privilege claim

   7    resolved.    Hopefully, by then the Buccaneers will have made

   8    up their mind and, if not, we'll take a stab at ruling on it

   9    based on their prior arguments for waiver.

  10                Unfortunately, that's about the best I can do for

  11    you today.    I can't give you any other concrete rulings on

  12    the claims here, I just -- they haven't been sufficiently

  13    identified for me to be able to do something on that.

  14                MR. POLASZEK:    Your Honor, Chris Polaszek.      Will

  15    your order direct a date certain for the plaintiff to

  16    provide the privilege log as well?

  17                THE COURT:   Ten days.

  18                MR. POLASZEK:    Okay.   Thank you.

  19                MR. COHEN:   Judge, this is Dan Cohen.      On the

  20    privilege log that will be forthcoming, and I don't know

  21    that there's any objection to this, I agreed in an email

  22    yesterday, but it would be nice to have a confirmation and

  23    clarification now.     It's my understanding that when

  24    Mr. Blonien produced the documents on CD to M&C's counsel,

  25    they are Bates labeled.      It would be very helpful, I would

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 22 of 31 PageID 8600

                                                                           22
   1    imagine, in the end for all parties, but certainly for

   2    Mr. Blonien on the front end, whatever privilege log M&C

   3    comes forward with, if they could reference documents by

   4    reference to Mr. Blonien's Bates labeling.         Everybody in the

   5    end will have a better understanding of exactly which

   6    documents are being addressed.

   7               MS. LOEW:    Of course.    We will absolutely do that.

   8               MR. COHEN:    Thank you.

   9               THE COURT:    All right.    That's the best I can do.

  10    We'll issue a short order and we'll -- as soon as we get the

  11    expedited response, then we'll calendar oral arguments on it

  12    and you can appear by phone for those oral arguments.

  13               Hold on one second.

  14               Okay.    As luck would have it, my law clerk is

  15    telling me that ten days certain is a Saturday, which is par

  16    for the course here, I guess.

  17               Can we get it done by the Friday -- close of

  18    business on Friday before, Ms. Loew?

  19               MS. LOEW:    On April 7th?    Yes, we can do that.

  20               THE COURT:    Okay.   All right.    So we're shooting

  21    for that date, April 7th.

  22               All right.    Thank you.

  23                         (Proceedings concluded.)

  24

  25

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 23 of 31 PageID 8601

                                                                           23
   1    UNITED STATES DISTRICT COURT         )
                                             )
   2    MIDDLE DISTRICT OF FLORIDA           )

   3
                        REPORTER TRANSCRIPT CERTIFICATE
   4

   5              I, Howard W. Jones, Official Court Reporter for
        the United States District Court, Middle District of
   6    Florida, certify, pursuant to Section 753, Title 28, United
        States Code, that the foregoing is a true and correct
   7    transcription of the stenographic notes taken by the
        undersigned in the above-entitled matter (Pages 1 through 22
   8    inclusive) and that the transcript page format is in
        conformance with the regulations of the Judicial Conference
   9    of the United States of America.

  10
                                     /s       Howard W. Jones
  11
                                     __________________________
  12                                 Howard W. Jones, RPR, FCRR
                                     Official Court Reporter
  13                                 United States District Court
                                     Middle District of Florida
  14                                 Tampa Division
                                     Date: 11/02/18
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:16-cv-01477-CEH-CPT Document  4           234 Filed 11/05/18 Pageagreed24[3]of 6/14 8/5 21/218602
                                                                                       31 PageID
                                                                        ahead   [1]  16/23
   MR. BLONIEN: [5] 4/15 12/9        410 [1] 2/7
   13/10 13/16 18/15                                                    aided [1] 1/24
   MR. COHEN: [7] 4/13 4/23 6/2      5                                  al [2] 1/8 4/6
   15/11 17/11 21/18 22/7            5024 [1] 2/17                      all [17] 4/20 5/12 6/7 8/13 13/6
                                                                         16/3 16/7 16/21 17/24 18/24 19/21
   MR. POLASZEK: [4] 4/17 16/3 53701 [1] 2/7
   21/13 21/17                       5393 [1] 2/4                        20/10 20/18 22/1 22/9 22/20 22/22
   MS. LOEW: [16] 4/9 8/13 8/20 5th [1] 16/1                            allegations   [3] 10/16 12/12 18/19
   10/7 10/21 11/3 11/16 14/11 15/3 6                                   allegedly   [1] 17/25
   15/18 16/16 19/16 19/22 20/6 22/6                                    also [5]  6/17  9/10 18/13 19/12
   22/18                             60602 [1] 2/14                      20/23
   THE COURT: [29]                   60610  [1]  2/4                    although    [1] 5/13
                                                        2/8             America    [1]  23/9
   THE DEPUTY CLERK: [1] 4/4 608/286-7168 [1]
                                     6352 [1] 2/14                      ancillary [1] 13/2
  /                                  6th [2] 16/1 16/8                  Anderson [1] 5/8
  /s [1] 23/10                                                          another [1] 14/4
                                     7                                  answer [2] 18/8 18/8
  1                                  700 [2] 8/25 10/15                 anticipate [2] 15/3 15/4
  1000 [1] 2/13                      7168 [1] 2/8                       any [10] 5/24 7/4 7/14 7/21 16/12
  10:30 [1] 7/7                      753 [1] 23/6                        16/13 20/15 21/5 21/11 21/21
  10th [1] 9/4                       7678  [1]  2/11                    anyone's [1] 18/3
  11/02/18 [1] 23/14                 7th [2] 22/19 22/21                anything [1] 18/1
  11:00 [1] 1/7                      8                                  apart [1] 8/17
  11:29 [1] 1/7                                                         apologize [2] 15/20 19/19
  11th [3] 9/9 14/24 15/23           801 [1]   2/16                     apparently [4] 5/7 8/16 10/15
  12 [1] 3/5                         813/301-5024 [1] 2/17               20/20
  134 [1] 2/13                       813/574-7678 [1] 2/11              appear [1] 22/12
  14 [5] 3/6 5/23 6/6 8/16 19/20     8:16-cv-1477-T-36TBM [1] 1/6 APPEARANCES [1] 2/1
  14th [1] 19/4                      9                                  appreciate [1] 17/16
  15 [1] 3/7                                                            approach [1] 13/8
                                     92 [2] 15/21 16/6
  15A [1]  2/16                                                         appropriate [2] 14/4 16/25
                                     9th [1] 15/24
  15th [1] 9/5                                                          appropriateness [1] 10/17
  16 [1] 3/8                         A                                  April [6] 9/9 14/24 15/23 19/4
  16-cv-1477-T-36TBM [1] 4/7         a.m [2] 1/7 7/7                     22/19 22/21
  17 [1] 3/9                         able [2] 19/16 21/13               are [21] 5/25 7/1 7/2 7/14 7/23 8/1
  18 [2] 3/10 23/14                  about [17] 5/22 6/2 8/1 8/18 8/25 9/9 9/12 11/5 11/10 13/20 13/20
  19 [1] 3/11                         9/13 9/24 10/2 10/13 10/14 11/25 13/21 13/25 14/16 14/20 17/19
  2                                   12/3 13/14 17/21 17/24 18/1 21/10 18/13 18/25 21/25 22/6
                                     above [2] 13/6 23/7                argued [1] 20/1
  2017 [1] 1/6                       above-entitled [1] 23/7            argument [13] 3/3 3/4 3/5 3/6 3/7
  22 [1] 23/7                        absolute [1] 8/2                    3/8 3/9 3/10 3/11 5/16 10/24 12/2
  23 [1] 3/12                        absolutely [1] 22/7                 18/15
  24th [5] 5/2 6/6 7/20 8/11 15/21 accommodate [1] 20/25                arguments [4] 9/20 21/9 22/11
  28 [1] 23/6                        action [1] 5/7                      22/12
  2800 [1] 2/3                       actually [1] 17/2                  around   [1] 19/3
  29 [1] 1/6                         address [3] 11/20 18/13 20/14      articulate [1] 20/3
  2nd [1] 15/25                      addressed [1] 22/6                 articulated [1] 19/6
  3                                  adequate [1] 20/6                  as [27]
                                     ADMITTED [1] 3/17                  ask [6] 8/13 11/6 11/21 12/8 12/16
  312/832-5393 [1] 2/4                                                   14/22
  314/497-6352 [1] 2/14              advance [1] 5/16
                                     affect [1] 20/14                   assert [1] 5/24
  321 [1] 2/3                                                           asserted  [3] 5/25 8/23 13/22
  33602 [1] 2/17                     affecting [1] 18/17
                                     after [1] 8/16                     asserting [2] 8/17 9/4
  33609 [1] 2/11                                                        assertions [1] 12/13
  3407 [1] 2/10                      again [2] 13/18 17/23
                                     agree [2] 6/11 6/25                assume [5] 10/18 11/1 11/21
  36TBM [2] 1/6 4/7                                                      13/13 15/10
  A 8:16-cv-01477-CEH-CPT Document
Case                                            15/6 Filed 11/05/18
                                    Bock's [1]234                                    clear [2]
                                                                                    Page   25 of14/2
                                                                                                   3118/20
                                                                                                       PageID 8603
                                    both [2]  5/3  16/19                             clearly [1] 12/14
  assure [1] 20/16
  at-issue [3] 7/19 9/13 12/24      Boulevard [1] 2/10                               clerk [2] 10/19 22/14
  attempted [1] 18/8                brief [1] 9/16                                   client [11] 6/10 7/3 7/11 7/15 7/17
  attention [2] 10/19 14/14         briefing [1] 19/18                                8/17 9/14 10/10 11/5 13/7 18/14
  attorney [8] 6/10 7/3 7/15 7/17   brought [4] 10/12 10/19 14/14                    CLINIC [2] 1/4 4/5
   8/17 9/14 10/10 11/5             17/4                                             close [3] 15/25 21/5 22/17
  attorney-client [8] 6/10 7/3 7/15 Buccaneers    [8] 5/7 6/11 6/25 7/8              Code [1] 23/6
   7/17 8/17 9/14 10/10 11/5        9/23  14/8 14/21  21/7                           COHEN [10] 2/12 3/3 3/7 3/9
  audio [1] 1/24                    Buccaneers' [4] 6/17 6/18 6/20                    4/15 4/24 9/25 15/13 17/12 21/19
                                    13/2                                             Cohen's [1] 9/2
  automatically [1] 12/19
  Avenue [1] 2/16                   business  [1] 22/18                              combined [1] 12/12
  away [1] 4/22                                                                      come [1] 5/7
                                    C                                                comes [1] 22/3
  awkward [1] 13/23                 C's [16] 5/3 5/5 5/9 5/13 5/23 6/6               coming [1] 9/23
   B                                   6/7 6/18 6/23 7/6 7/9 7/25 8/4 8/8 comment [1] 8/10
                                       13/16 21/24                                   comments [1] 9/3
   back [8] 7/12 10/3 10/25 14/2 14/6
   17/13 18/6 21/6                    calculate     [1]   19/2                       communicated [1] 6/18
                                      calendar      [1]   22/11                      communications [2] 12/15 18/14
   barred [1] 13/15
                                      call [3]   4/4   4/20   4/25                   compel [8] 5/3 5/5 9/14 9/17
   BARRY [4] 2/6 4/16 12/11 13/18
                                      called   [2]   4/2   5/9                        10/20 17/5 19/8 20/20
   based [2] 13/15 21/9
                                      came   [2]    16/21    17/3                    complaint    [1] 12/12
   basically [2] 5/19 5/20
                                      can  [17]    7/1   8/24   8/25   10/9  10/11   completed    [1] 16/8
   basis [1] 19/16
                                       13/19   14/9   16/24     18/22   20/3  20/7   comply   [1]  18/5
   Bates [2] 21/25 22/4
                                       20/9 21/10 22/9 22/12 22/17 22/19 compromised [1] 5/19
   be [31]
   because [8] 5/15 6/14 6/15 8/6     can't [2] 13/19 21/11                          computer [1] 1/24
   11/9 12/4 14/3 19/25               cannot    [1]   18/5                           computer-aided [1] 1/24
                                      case  [20]     1/6  4/4  4/6  6/13   6/17      concern [2] 13/6 14/1
   been [8] 7/25 10/18 12/5 12/13
   14/9 17/6 17/6 21/12                9/12  9/19    10/3   13/24    14/3  14/13     concerned [3] 10/13 10/14 12/3
                                       14/24   15/1   15/5   15/15    16/21   16/22  concerns [1] 10/2
   before [14] 1/13 7/1 9/16 10/12
   15/6 15/23 15/24 15/25 16/8 17/7    16/24   18/18    21/2                         concluded [1] 22/23
   17/10 17/14 18/20 22/18            CD   [3]   6/5   6/12   21/24                  conclusion [1] 11/23
                                      certain    [4]   20/5   20/21    21/15   22/15 concrete [3] 10/24 11/22 21/11
   behalf [7] 4/9 4/11 4/12 4/15 4/17
   4/19 8/22                          certainly     [3]   8/24   9/1  22/1           conduct [1] 18/1
                                      CERTIFICATE              [2]   3/12  23/3      conducted [1] 16/8
   being [6] 12/9 12/22 13/21 14/25
   15/1 22/6                          certify   [1]   23/6                           conference [3] 4/22 4/23 23/8
                                      challenge      [1]   11/17                     confidential [4] 11/7 12/14 12/16
   believe [5] 6/8 9/18 11/9 11/9
   14/12                              changed      [1]   12/7                         12/21
                                      changes     [1]   16/2                         confirmation [1] 21/22
   believed [1] 6/19
                                      Chicago      [3]  2/4   2/14   7/7             conformance [1] 23/8
   bench [1] 11/24
                                      CHIROPRACTIC                [3]   1/3  4/5     considering [2] 14/16 16/13
   best [2] 21/10 22/9
                                       4/11                                          constitute [1] 12/24
   better [1] 22/5
                                      Chris   [3]    4/18   16/4   21/14             constraint [1] 7/11
   between [1] 6/24
                                      CHRISTOPHER                [1]  2/9            construct [1] 15/7
   biggest [1] 13/6
                                      Cin  [5]    5/7  6/11   6/13   6/17   7/14     contact [1] 8/12
   bilateral [1] 6/16
                                      Cin-Q    [5]    5/7  6/11   6/13   6/17  7/14  contemplate [2] 13/7 19/8
   bit [1] 17/13
                                      circumstances         [5]   10/7  12/23        contemplated [2] 14/23 15/1
   blind [2] 7/22 8/2
                                       16/13   17/9   20/11                          contends [1] 7/2
   BLONIEN [13] 2/6 3/5 3/10 4/16
   5/10 6/5 8/1 11/21 12/11 13/18     claim   [10]    7/14   10/14    11/25   12/2   content [1] 13/13
   18/6 21/24 22/2                     12/3  12/8    17/11   20/1    20/23   21/6    continue [2] 10/17 21/4
                                      claiming     [1]   10/15                       continued [1] 15/24
   Blonien's [1] 22/4
                                      claims    [4]   5/24   5/25   16/25   21/12    continuing [1] 10/2
   Boardman [1] 2/6
                                      clarification      [1]  21/23                  contrary [2] 11/12 15/11
   Bock [15] 2/10 2/13 4/15 4/19
   5/12 5/15 7/4 7/20 8/1 9/7 9/15    clarify   [1]   17/15                          correct [3] 10/22 15/12 23/6
   10/20 12/6 17/24 20/21             Clark   [2]    2/3   2/6                       could [5] 5/14 8/11 17/5 17/6 22/3
                                      class [1] 5/7                                  couldn't [2] 16/5 16/9
  C 8:16-cv-01477-CEH-CPT Document
Case                                             1/24 Filed 11/05/18
                                    digital [1] 234                       even [3]
                                                                          Page      6/10
                                                                                26 of  3110/25 14/78604
                                                                                          PageID
                                    direct  [1] 21/15                     events [2] 17/20 17/22
  counsel [16] 5/13 5/22 5/23 6/6
   6/7 6/7 6/17 6/18 6/19 6/20 6/23 directed [2] 5/3 5/5                  everybody [2] 16/24 22/4
   7/25 8/4 8/8 13/2 21/24          direction [1] 10/4                    everybody's [1] 18/23
  countenances [1] 18/24            disagree [1] 14/18                    EVIDENCE [1] 3/17
  couple [2] 9/2 17/3               disclosure [6] 8/6 9/8 16/15 18/4     exact [1] 15/7
                                     20/14 20/24                          exactly [2] 15/8 22/5
  course [3] 19/1 22/7 22/16
  COURT [15] 1/1 2/16 3/12 4/2      disclosures   [2] 15/22 15/24         expedite [1] 19/10
   7/16 7/18 8/12 9/21 10/12 20/13  discovery   [9]  1/13 5/9 5/20 5/21   expedited [3] 19/16 20/19 22/11
   23/1 23/5 23/5 23/12 23/13        5/23 5/25  12/14  15/25 16/7         expert [12] 8/6 9/8 14/23 14/25
  Court's [5] 8/10 9/10 10/4 14/1   discussing [1] 7/11                    15/5 15/11 15/22 15/23 16/15 18/4
   20/12                            discussion [1] 8/18                    20/14 20/23
  courtroom [1] 1/24                disk [1] 8/17                         experts [2] 14/25 15/3
  crunch [1] 10/1                   disks [1] 5/22                        explained [1] 5/10
  current [1] 15/18                 dispositive [1] 16/1                  explaining [1] 12/15
  cv [2] 1/6 4/7                    dispute [1] 17/11                     express [1] 7/18
                                    distinguished [1] 6/24                expressed [2] 9/23 20/8
  D                                 DISTRICT [8] 1/1 1/1 23/1 23/2        extension [1] 8/5
  Dan [5] 4/14 4/24 15/13 17/12      23/5 23/5 23/13 23/13                extraordinarily [1] 13/23
   21/19                            DIVISION      [2] 1/2 23/14
                                    do [30]                               F
  DANIEL [1] 2/12
  date [7] 20/5 20/14 20/21 20/21 Docket [2] 15/21 16/6                   facing [1] 18/4
   21/15 22/21 23/14                doctrine [1] 12/23                    fact [7] 10/14 11/12 13/1 13/21
                                    document [1] 11/13                     14/8 14/10 16/23
  DAVID [3] 1/8 2/6 4/6
  day [2] 9/6 20/21                 documents [28]                        facts [3] 17/20 17/22 18/18
  days [8] 5/23 6/7 8/16 19/20 20/5 does [3] 10/20 12/24 15/14            fair [3] 8/3 10/5 19/11
   20/7 21/17 22/15                 doesn't [1] 12/19                     fairly [2] 19/15 20/16
  deadline [6] 8/6 9/8 14/24 16/16 don't [13] 4/23 9/19 13/7 14/18        far [1] 9/22
   18/5 20/24                        15/8 15/17 18/1 18/2 19/17 20/15     fast [1] 8/7
  deadlines [2] 10/4 21/5            20/15 21/5 21/20                     faster [1] 9/11
  decision [2] 7/12 7/13            done  [2] 14/21 22/17                 FCRR [2] 2/16 23/12
  declare [1] 13/3                  door [1] 12/19                        February [4] 5/2 7/20 8/11 15/21
  declared [1] 14/9                 doubt [1] 10/17                       feel [2] 6/25 9/25
  defendant [4] 2/6 2/9 4/15 15/23 down [2] 19/24 20/5                    feet [1] 21/4
  defendants [6] 1/9 4/13 5/3 15/10 dragged [1] 21/3                      felt [1] 6/20
   17/8 20/8                        driver [1] 16/21                      fighting [2] 6/2 13/14
  defending [1] 16/20               due [2] 12/20 19/3                    figure [2] 13/19 13/21
  defense [1] 13/15                                                       filed [5] 9/15 10/20 14/12 19/3
                                    E                                      20/20
  delay [1] 14/4
  demonstrate [1] 12/20             earlier [2] 16/16 17/6                finalizing [1] 15/6
  depo [2] 20/17 20/22              ears [1] 4/20                         finally [1] 7/9
  depos [1] 17/7                    effect [1] 15/18                      fine [1] 15/9
  depose [1] 9/6                    effort [1] 5/19                       finishing [1] 20/25
  deposed [1] 21/1                  either [3] 12/21 13/1 14/23           fire [1] 21/4
                                              13/6                        firm [15] 2/10 2/10 4/15 4/19 5/8
  deposition [21] 6/4 7/5 7/21 8/5 else [1]
   8/8 9/3 9/5 9/23 10/6 10/9 11/18 email  [1]  21/21                      5/12 5/15 7/4 7/20 8/2 9/15 10/20
   16/15 17/10 17/17 17/21 17/23    end  [5]  6/6 8/10 22/1 22/2 22/5      12/6 17/24 20/21
   18/2 18/7 18/12 18/21 20/11      enough [2] 18/17 18/17                first [2] 19/14 19/25
  desk [1] 15/20                    entitled [1] 23/7                     FLORIDA [8] 1/1 1/7 2/11 2/16
  despite [1] 10/16                 especially [1] 13/25                   2/17 23/2 23/6 23/13
                                               2/2 2/6 2/9 2/12           focus [1] 5/4
  did [10] 6/8 6/11 7/16 7/18 8/12 ESQ [4]
   8/22 9/3 9/25 16/10 18/8         essentially [3] 7/10 7/22 20/19       Foley [1] 2/3
  didn't [3] 8/3 12/21 16/5         establish [1] 11/7                    follow [1] 9/24
  different [1] 14/10               established [1] 12/23                 force [1] 10/5
  difficult [1] 12/18               et [2] 1/8 4/6                        foregoing [1] 23/6
                                    ethics [3] 15/4 15/10 15/11           forgive [1] 18/10
  F 8:16-cv-01477-CEH-CPT Document
Case                                 held [1] 5/2234 Filed 11/05/18 Pageit [49]27 of 31 PageID 8605
                                     helpful  [2] 18/20  21/25          it's [6] 6/3 14/2 18/16 18/21 21/3
  formally [2] 7/17 10/18
  format [1] 23/8                    here [16] 4/8 4/12 5/18 9/12 9/20 21/23
                                      14/2 15/16 16/13 17/3 17/11 18/9 its [2] 12/4 15/22
  former [1] 18/14
                                      18/10 18/15 21/5 21/12 22/16
  forthcoming [1] 21/20                                                 J
  forward [12] 9/9 10/6 11/1 13/25   herself  [1] 12/15
                                                                        Jones [4] 2/16 23/5 23/10 23/12
   14/20 16/14 16/20 17/1 17/10 18/3 him [1] 5/8                        JUDGE [8] 1/14 4/14 4/24 4/25
   21/3 22/3                         himself [1] 5/11
                                     his [2] 13/15 18/12                 6/3 15/12 17/12 21/19
  found [1] 5/11                                                        Judicial    [1] 23/8
                                     hold [2]   21/4 22/13
  frankly [3] 12/18 19/3 20/15                                          July   [1]  16/1
  Friday [2] 22/17 22/18             Honor [17] 4/10 4/17 4/18 5/4
                                      8/14 8/21 9/16 10/8 12/11 12/18   June    [4]  15/25 15/25 16/1 16/8
  front [2] 19/18 22/2
                                      13/6 13/17 14/12 16/7 18/16 19/17 just [7] 8/2 9/2 12/1 12/15 16/18
  full [1] 9/20                                                          19/3 21/12
                                      21/14
  further [2] 10/25 19/24
                                     HONORABLE [1] 1/13                 K
  G                                  Hopefully [1] 21/7
                                                                        Kennedy [1] 2/10
  get [11] 5/19 7/1 7/12 9/24 10/9 how [6] 11/20 12/19 14/9 19/5        key [1] 13/20
   16/18 16/24 19/16 21/6 22/10       19/14 19/15
   22/17                             Howard [4] 2/16 23/5 23/10 23/12 kind [1] 15/2
                                                                        know [29]
  getting [1] 21/1                   I                                  knowledge [2] 17/20 17/22
  give [3] 13/9 20/21 21/11                                             known [1] 13/5
  given [3] 10/3 16/22 16/22         I'm [12] 4/20 5/17 5/18 10/13
                                      10/14  10/18 11/23  16/10 16/13   knows [1] 7/25
  giving [3] 12/4 12/6 19/11
                                      17/13 18/9 21/2                   L
  go [5] 13/25 14/6 14/20 16/23 18/3
            11/1                     I've [3]  5/17 15/16 17/5
  goes [1]                                                              La [1] 2/13
  going [7] 5/20 12/2 14/2 15/8      idea [1] 13/13
                                     identified [2] 7/23 21/13          labeled [1] 21/25
   20/18 21/2 21/4                                                      labeling [1] 22/4
  good [7] 4/3 4/8 4/10 4/14 4/16    identify [2] 8/24 9/1
                                     identifying [1] 17/18              Lardner [1] 2/3
   4/18 4/24                                                            large [1] 18/17
  got [9] 4/20 9/10 10/14 14/24      III [1] 1/13
                                     Illinois [2] 2/4 2/14              last [5] 9/10 9/15 9/17 11/3 15/21
   15/16 15/17 17/24 19/20 20/1                                         later [1] 6/7
  gotten [1] 7/4                     imagine [1] 22/1
                                     implications [1] 12/4              LAUREN [6] 2/2 4/11 8/21 16/4
  guess [3] 17/4 18/2 22/16                                              16/9 16/17
                                     important [1] 18/21
  H                                  INC [2] 1/4 4/6                    law [16] 2/10 2/10 4/15 4/19 5/8
                                     inclined [1] 8/9                    5/12 5/15 7/4 7/20 8/2 9/15 10/19
  had [8] 5/6 5/7 5/13 6/8 10/18                                         12/6 17/24 20/21 22/14
   10/24 11/14 18/14                 inclusive [1] 23/8
                                     inconsistent [1] 11/14             lawsuit    [1] 7/24
  handle [1] 20/15
  handy [1] 15/18                    information [5] 10/10 11/7 12/16 lawyer [1] 19/25
                                      12/17 12/21                       learn [1] 12/21
  harkening [1] 17/13                                                   learned [2] 11/7 12/17
  has [6] 6/4 6/23 12/7 13/2 15/17 inquiry [1] 18/11                    least [1] 20/24
   18/2                              instance [1] 13/22
                                     intend [3] 11/4 11/6 11/9          left [1] 5/8
  hasn't [1] 7/4                                                        let [9] 5/16 8/13 10/24 11/21 12/7
  Hatch [1] 2/13                     intention [3] 11/2 18/11 18/13
                                     intentional [1] 13/4                13/9 14/6 14/22 15/15
  have [38]                                                             Let's [3] 4/4 11/1 15/2
  haven't [3] 10/1 10/24 21/12       interject [1] 13/9
                                     interrogatories [1] 12/13          letter [2] 6/7 9/4
  having [1] 13/20                                                      Lewis [1] 2/13
  he [10] 5/8 5/11 5/11 5/13 5/14    involved [2] 18/18 18/18
                                     is [51]                            liability [1] 17/25
   5/21 12/17 12/21 15/5 18/14                                          light [2] 13/1 17/14
  he's [1] 11/7                      isn't [1] 14/6
  head [3] 16/22 17/3 17/4           issue [18] 5/18 6/9 7/19 7/25 9/13 like [3] 8/3 9/20 17/13
  heading [1] 11/22                   9/16 9/20 10/21 11/23 12/14 12/24 litigation [3] 6/11 14/10 14/11
  hear [2] 16/5 16/9                  14/7 17/5 18/17 20/13 20/16 20/18 little [1] 17/13
                                                                        LLC [2] 2/10 2/13
  hearing [10] 1/13 5/2 5/4 6/6 7/20 22/10
   8/11 9/11 10/19 11/3 20/10        issues [5] 8/11 11/8 18/22 18/24 LLP [2] 2/3 2/6
                                      19/12                             LOEW [13] 2/2 3/4 3/6 3/8 3/11
  L 8:16-cv-01477-CEH-CPT Document
Case                                  motions [2]  234 5/5 Filed
                                                           16/1 11/05/18 Page         28 13/21
                                                                                ones [1]  of 31 PageID 8606
                                      move   [8]   9/9  9/11  10/3  10/6  16/20 only [3]  6/12 16/2 20/16
  LOEW... [8] 4/11 8/21 12/15 14/6
   16/17 17/15 19/6 22/18             17/1 17/9 21/3                            open [1] 12/19
                                      moved    [1]   13/2                       opinion [1] 15/7
  log [8] 8/19 8/23 9/1 13/21 19/13
   21/16 21/20 22/2                   MR   [30]                                 opinions [1] 15/7
                                      Mr.  [7]   6/5  7/21  13/23  18/12   21/1 OPPENHEIM [25]
  long [5] 18/4 19/4 19/14 19/15
   21/3                               21/24 22/2                                Oppenheim's [6] 7/21 8/5 8/8 9/5
                                      Mr.  Blonien     [2]  21/24  22/2          17/25 20/11
  looking [2] 5/17 16/10
                                      Mr.  Oppenheim        [4]  6/5 13/23      Oppenheimer     [1] 13/15
  lot [1] 15/19
                                      18/12   21/1                              opportunity [1] 9/16
  luck [1] 22/14
                                      Mr. Oppenheim's [1] 7/21                  oral [2] 22/11 22/12
  M                                   MS [8] 3/4 3/6 3/8 3/11 12/15 14/6 order [11] 4/2 5/17 5/18 5/20 6/21
  made [8] 7/12 7/13 8/16 10/11       19/6 22/18                                 14/1 15/15 16/11 20/18 21/15
   12/9 12/13 18/19 21/7              Ms. [1] 17/15                              22/10
  Madison [1] 2/7                     Ms.  Loew     [1]  17/15                  other  [13] 10/5 11/14 12/14 14/11
  MAGISTRATE [1] 1/14                 much   [1]   10/13                         14/13  16/6 16/9 16/12 16/13 16/15
  mailing [1] 19/21                   multiple [1]     13/8                      20/15  21/5 21/11
  main [2] 16/17 16/21                my [11] 5/20 10/19 10/19 12/1             otherwise [3] 6/9 12/5 14/5
  make [1] 18/11                      13/4  13/6   13/7   15/20  19/4  21/23    ought [1] 17/9
  management [1] 15/15                22/14                                     our [5] 7/11 9/8 10/3 16/25 18/16
  March [3] 1/6 9/4 9/5                                                         out [4] 9/5 13/19 13/21 19/16
                                      N                                         outgrowth [1] 5/2
  marked [1] 7/23
                                      nature   [1]   10/16                      over [6] 6/1 8/24 11/20 12/5 13/13
  marking [1] 17/18
                                      necessarily    [1]   20/13                 17/11
  materials [2] 5/12 5/14
                                      need  [5]   5/11   6/25  9/6 19/7  19/15  overrule [1] 7/17
  matter [3] 7/24 12/20 23/7
                                      needed    [3]  6/17   6/20 9/11
  matters [5] 6/9 11/2 12/5 18/13                                               P
   20/25                              needs [2] 19/24 21/3
                                                 21/22                          page [3] 3/2 18/9 23/8
  may [8] 5/4 9/2 9/8 12/16 15/24 nice [1]
   18/8 18/14 18/14                   night  [2]  9/15   9/18                   Pages [1] 23/7
                                      no [7]  1/6   4/6  5/24  7/10  11/4       papers [1] 15/19
  maybe [1] 18/8
                                       15/17 20/10                              par [1] 22/15
  MCCOUN [1] 1/13
                                      NONE     [1]   3/17                       part [3] 5/18 6/3 8/7
  me [14] 5/16 8/13 10/24 11/21
   12/7 13/9 14/6 14/22 15/15 18/10   normal    [1]   19/18                     participants [1] 17/23
   19/18 20/1 21/13 22/15             North [1] 2/3                             particular [1] 5/17
  mean [2] 14/9 19/6                  not [29]                                  parties [1] 22/1
                                      notes  [2]  19/4   23/7                   party [1] 13/1
  mediation [13] 6/13 6/14 6/16
   6/19 6/24 7/2 7/10 8/18 9/22 12/25 notice  [2]   7/6  9/6                    pending [2] 20/12 20/22
   14/7 14/19 15/25                   notified [1] 6/7                          period [2] 19/10 20/5
                                      now  [4]   14/15    16/11  16/19  21/23   perspective [2] 12/1 18/23
  MEDICAL [3] 1/3 4/5 4/11
                                      number     [1]   18/18                    pertained [1] 6/10
  memorializations [1] 17/19
  mentioned [1] 16/9                                                            pertains [1] 7/24
                                      O                                         phone [1] 22/12
  message [1] 9/10                    objection [2] 20/10 21/21
  MICHELLE [1] 2/2                                                              Pinckney [1] 2/7
                                      objections [3] 7/18 10/9 10/11            placed [4] 4/25 6/8 7/25 9/19
  MIDDLE [4] 1/1 23/2 23/5 23/13 obtained [1] 10/1
  might [1] 17/6                                                                plaintiff [14] 1/5 2/2 8/20 11/25
                                      obviously [2] 15/5 20/2                    12/9 12/22 15/2 15/22 16/14 18/4
  mind [1] 21/8                       occur [1] 18/21                            18/19 19/10 20/25 21/15
  minefield [1] 13/18                 Official [2] 23/5 23/12
  money [1] 14/5                                                                plaintiff's [1] 15/11
                                      officially [1] 7/16                       plaintiffs [3] 8/22 13/22 19/6
  months [1] 19/9                     offshoot [1] 5/1
  more [2] 13/9 13/10                                                           plan [1] 11/18
                                      Okay [11] 4/3 4/8 4/12 4/20 5/16 pleadings [1] 11/22
  morning [7] 4/3 4/8 4/10 4/14        13/11 15/14 16/12 21/18 22/14
   4/17 4/18 7/7                                                                please [1] 4/4
                                       22/20                                    PLLC [1] 2/10
  motion [13] 5/3 5/5 9/14 9/17       once [3] 14/2 17/23 18/22
   10/20 14/13 17/4 19/2 19/8 19/11 one [8] 5/4 11/11 15/18 15/18               point [3] 8/20 14/5 20/24
   19/15 20/4 20/20                                                             POLASZEK [5] 2/9 2/10 4/19
                                       15/21 16/6 20/17 22/13                    16/4 21/14
  P 8:16-cv-01477-CEH-CPT Document
Case                                 recollection 234       12/1 11/05/18 Page
                                                      [1] Filed               schedule
                                                                                    29 of    9/3PageID
                                                                                         [2]31   19/18 8607
                                     record  [3]    10/11    16/19  16/24     scheduled   [3]  6/4 7/6 9/5
  portrayed [1] 12/22
                                                         1/24                 scheduling [2] 8/7 15/15
  position [12] 5/13 6/15 12/7 12/8 recording [1]
   12/10 12/12 13/18 13/23 14/10     reference    [2]   22/3   22/4           scribble [1] 18/9
   18/16 19/7 19/9                   referenced     [1]   7/23                second [2] 18/10 22/13
                                     referencing     [1]   17/17              Section [1] 23/6
  predicament [1] 5/10
  prejudice [1] 13/7                 reflect [2] 11/12 19/4                   see [4] 15/6 15/15 20/15 21/5
                                     refusing   [1]    7/13                   seem [1] 8/3
  prejudiced [1] 18/3
                                     regard  [2]    8/19   19/14              seems [3] 12/23 13/3 14/4
  preliminary [1] 7/19
                                     regarding [2]       5/2  5/6             sensing [1] 5/18
  prepare [1] 16/24
  prepared [1] 11/24                 regards [5] 8/15 11/12 18/7 18/7 sent [2] 9/3 9/5
                                      19/13                                   separate [1] 8/22
  preparing [1] 13/24
                                     regulations     [1]   23/8               separately [2] 8/24 9/1
  present [1] 9/20
  presented [1] 17/9                 related [1] 7/14                         serve [2] 15/22 15/23
                                     relating   [1]   5/6                     set [3] 6/4 13/10 16/16
  presently [1] 13/14
                                     relinquishment        [1]  13/4          shall [5] 5/21 5/23 5/25 15/22
  pretty [1] 12/23
                                     remained [1]       8/11                   15/23
  prior [2] 10/23 21/9
  privilege [44]                     Reporter [5] 2/16 3/12 23/3 23/5 she [3] 12/16 16/10 17/16
                                      23/12                                   shooting [1] 22/20
  privileged [10] 5/15 6/8 6/10 7/2
   7/3 7/15 10/10 11/6 11/10 20/23   represent    [1]   13/4                  short [3] 7/6 20/18 22/10
  proceeding [1] 13/3                represented [2] 9/25 14/11               shorten [2] 20/4 20/5
                                     request   [3]   7/6   7/9 9/15           should [2] 9/18 16/8
  Proceedings [2] 1/24 22/23
                                     requested     [2]   4/22  14/8           side [3] 10/1 10/5 14/23
  process [1] 12/20
                                     requesting     [1]   4/21                sides [1] 16/19
  produce [4] 5/12 5/14 5/14 19/12
                                                       5/10                   significant [3] 6/3 17/22 18/17
  produced [5] 6/5 6/22 8/19 11/3 requests [1]
   21/24                             requires    [2]   19/12   20/19          similarly [1] 6/21
                                     reschedule     [2]   8/4  8/9            simply [3] 16/7 17/19 21/2
  product [5] 6/9 7/3 7/15 7/17 8/17
                                                         20/22                sitting [2] 7/22 8/2
  production [5] 5/9 6/14 7/14 8/16 resolution [1]
   8/25                              resolve  [3]    17/10   18/22  20/16     situation [5] 5/1 6/23 7/4 8/3
                                     resolved    [3]   17/6  18/25  21/7       11/20
  promptly [2] 5/21 6/1
                                     respect  [4]    12/2   13/1  14/19 17/22 so [28]
  propose [1] 15/11
  provide [2] 8/22 21/16             respond [3] 9/2 19/11 19/20              solidifies [1] 19/12
                                     responded      [2]   7/9 8/8             some [9] 5/20 7/18 8/11 11/2
  pursuant [1] 23/6
                                     response    [9]   8/15   19/2 19/8 19/10  11/23 13/13 18/9 19/13 21/5
  push [1] 16/14
                                      19/14 19/15     20/4   20/19  22/11     somebody [4] 4/21 4/22 15/14
  pushed [1] 8/7
  pushes [1] 19/22                   result [1] 11/23                          15/17
                                     review  [1]    5/23                      something    [5] 14/24 17/14 17/14
  put [1] 20/3
                                     right [11]    8/13   13/5  16/3  16/11    19/7 21/13
  puts [3] 12/14 13/17 13/22
                                      18/23 20/1 20/10 20/18 22/9 22/20 somewhere [1] 19/3
  Q                                   22/22                                   soon [1] 22/10
  question [4] 9/13 13/10 17/8 20/3  road  [3]   18/20    19/24   20/6        sorry [1] 12/11
                                     RPR [2] 2/16 23/12                       sort [3] 17/2 17/11 19/11
  R                                  rule [2] 5/11 11/24                      sounds [1] 17/13
  raise [3] 10/9 10/21 11/22         rules [4] 13/7 14/19 18/20 19/17 South [1] 2/7
  raised [3] 9/14 10/18 17/6         ruling [3] 20/12 20/12 21/8              speaking [1] 12/11
  rather [1] 7/6                     rulings [1] 21/11                        specific [4] 11/8 11/20 13/10
  read [2] 5/17 17/5                                                           13/10
  reading [1] 18/9
                                     S                                        specifically [1] 7/23
  ready [1] 14/20                    said [7] 5/20 7/10 14/14 15/22           stab [1] 21/8
  really [5] 10/24 16/18 16/21 16/25  16/7 17/14    17/15                     stabs [1] 13/8
   17/19                             Salle [1] 2/13                           stands [1] 13/1
  reason [6] 8/7 16/12 16/13 16/18 Same [1] 17/8                              start [2] 4/23 15/2
   16/25 17/9                        Saturday     [1]   22/15                 STATES [7] 1/1 1/14 23/1 23/5
  reasonably [1] 18/5                say [2] 11/5 17/3                         23/6 23/9 23/13
  recall [2] 5/4 9/8                 saying [1] 4/21                          stay [1] 20/23
                                     says [1] 17/16                           stayed [1] 20/22
  S 8:16-cv-01477-CEH-CPT Document
Case                                    12/24 14/323417/18Filed
                                                            18/1311/05/18
                                                                  19/2 19/13 Page
                                                                             until [3]
                                                                                    30 of 14/4
                                                                                             3118/24
                                                                                                PageID19/38608
                                        20/25                                up  [5]  9/24   10/25 15/1  20/25 21/8
  staying [1] 20/11
  stenographic [1] 23/7                they [27]                             upcoming [1] 10/3
                                       they've  [2]   14/11 19/8             upon [1] 14/1
  step [2] 13/19 21/6
                                       thing  [1]  16/6                      us [2] 13/17 20/25
  STEPHEN [1] 2/9
                                       things  [2]  9/11  19/2               use [2] 11/2 11/4
  still [10] 7/2 7/4 7/12 7/13 9/6 9/6
   10/16 11/23 14/7 19/10              think [9] 8/24 9/19 10/8 11/20        using [7] 1/24 11/8 11/19 13/15
                                        11/25  12/25   15/17 18/21 18/23      15/3 15/4 17/18
  story [1] 12/22
  Street [3] 2/3 2/7 2/13              this [56]                             usual   [1] 19/1
                                       THOMAS [1]        1/13
  subject [6] 6/12 6/13 7/24 9/17
   17/25 18/15                         those [21] 5/4 6/21 8/23 9/1 9/20 V
                                        10/10 11/2 11/5 11/5 11/5 11/8       very [3] 4/24 18/19 21/25
  such [3] 5/12 7/24 12/24                                                   via [1] 1/24
                                        11/10 11/11 11/16 13/13 13/14
  sufficiently [1] 21/12                                                     view [1] 13/4
                                        13/15 15/7 16/1 17/22 22/12
  suggested [1] 8/4                                                          views [1] 7/19
  Suite [4] 2/3 2/7 2/13 2/16          though [2] 6/10 15/20
  supposing [1] 11/11                  thought [1] 20/2                      W
                                       through    [5]  5/17 17/25 18/9 20/2
  Sure [1] 15/9                                                              wait [1] 19/5
                                        23/7
  surrender [1] 5/21                                                         waiting [1] 18/24
  swing [1] 14/4                       tied [1] 6/4
                                       time [12] 5/10 7/10 9/25 11/24        waive [4] 6/17 6/21 6/25 14/17
  T                                     12/18 14/5 14/15 14/17 19/4 19/11 waived [5] 6/15 6/20 6/25 13/3
                                        19/21 20/17                           14/9
  table [1] 14/8                                                             waiver    [8] 7/9 7/19 9/13 9/24
  take [4] 4/22 14/9 21/6 21/8         timeline [2] 10/3 16/22
                                       Title [1] 23/6                         12/24   14/13   14/20 21/9
  taken [2] 19/9 23/7                                                        waiving     [1] 9/18
  taking [2] 5/13 8/10                 today [2] 6/2 21/11
                                       tomorrow [9] 6/5 7/7 10/6 11/1        walks [1] 7/20
  talking [1] 5/22                                                           Wanca [1] 5/8
  TAMPA [5] 1/2 1/7 2/11 2/17           16/15 17/17 18/3 18/7 20/22
                                       too [2] 7/1 21/3                      want [9] 14/4 14/16 15/5 15/10
   23/14                                                                      16/14 16/18 16/20 16/23 16/25
  telephone [1] 4/21                   took [1] 6/15
                                       toward [1] 11/22                      wanted     [2] 14/15 17/15
  TELEPHONIC [1] 1/13                                                        was  [23]    4/21 5/5 5/9 5/13 5/21
  tell [1] 21/2                        towards [1] 18/24
                                       transcribed [1] 1/24                   6/14 6/19    7/5 7/8 8/7 8/16 8/19
  telling [1] 22/15                                                           8/19 9/14 9/17 9/23 10/19 12/2
  ten [5] 20/5 20/7 20/21 21/17        transcript [3] 1/13 23/3 23/8
                                       transcription [2] 1/25 23/7            12/15 15/21 16/6 16/7 20/20
   22/15                                                                     waste   [1] 14/5
  ten-day [1] 20/21                    transcriptionist [1] 1/24
                                       true [1] 23/6                         wasted [1] 17/2
  tentative [1] 7/19                                                         way [5] 12/8 14/22 19/1 20/15
  terms [2] 5/22 13/24                 try [3] 5/19 10/9 13/18
                                       trying [4] 9/9 9/12 9/24 14/18         21/5
  testified [2] 11/13 11/15                                                  we  [69]
  testimony [3] 14/23 14/25 15/6       turned [3] 6/1 12/5 13/12
                                       two [1] 17/23                         we'll [9] 7/11 20/12 20/14 20/21
  than [3] 16/15 19/24 21/6                                                   20/23 21/8 22/10 22/10 22/11
  Thank [3] 21/18 22/8 22/22           type [2] 14/25 19/13
                                       types [1] 11/8                        we're   [13] 6/2 7/3 7/10 7/11 7/22
  that [124]                                                                  9/6 11/22 13/14 14/2 14/18 20/18
  that's [14] 7/25 8/12 10/18 12/9 U                                          21/4 22/20
   14/10 14/15 15/9 15/12 15/18                                              we've   [5] 7/12 9/19 10/17 14/24
   16/21 16/25 19/25 21/10 22/9        under [2] 5/11 7/10
                                       undersigned [1] 23/7                   17/2
  their [7] 8/6 9/24 10/1 14/14                                              week [2] 16/22 17/4
   15/23 21/8 21/9                     understand [5] 7/16 8/6 17/16
                                        17/20  17/21                         weeks [2] 17/3 19/9
  them [7] 5/15 7/1 8/24 10/1 11/18                                          well [13] 4/19 5/12 8/14 9/7 10/8
   11/19 12/6                          understanding [3] 12/19 21/23
                                        22/5                                  10/13 12/23 14/22 14/23 17/2
  then [7] 11/13 11/15 11/19 14/3                                             17/11 19/20 21/16
   15/24 21/7 22/11                    Understood [1] 19/23
                                                       18/3                  were  [14] 5/15 6/12 8/9 8/25 11/2
  there [9] 7/22 8/2 8/19 8/25 10/19 unfairly [1]                             11/14   12/2 12/3 13/12 16/1 18/21
   16/6 16/12 17/8 19/21               unfolding [1] 7/8
                                       Unfortunately [1] 21/10                19/10 20/4 20/4
  there's [2] 19/21 21/21                                                    West [1] 2/10
                                       UNITED      [7]  1/1 1/14 23/1 23/5
  these [12] 5/21 7/5 7/21 10/6 12/7                                         what [17] 6/2 7/25 8/12 11/12
                                        23/6 23/9 23/13
  W8:16-cv-01477-CEH-CPT Document 234 Filed 11/05/18 Page 31 of 31 PageID 8609
Case
  what... [13] 11/13 11/15 11/15
   11/25 12/16 13/19 14/11 14/15
   14/23 14/25 15/2 15/8 19/18
  What's [1] 15/14
  whatever [1] 22/2
  when [3] 5/8 7/12 21/23
  where [6] 5/11 5/24 6/23 7/4
   13/19 13/19
  whether [3] 7/22 12/17 14/16
  which [16] 5/1 6/24 7/1 10/20
   12/5 13/3 13/14 13/21 17/5 17/24
   19/2 19/4 19/11 20/19 22/5 22/15
  who's [2] 4/8 4/12
  Whoever [1] 4/22
  why [4] 4/23 14/6 14/7 18/2
  will [11] 11/18 11/22 14/3 17/21
   20/13 21/2 21/7 21/14 21/20 22/5
   22/7
  willing [1] 13/25
  Wisconsin [1] 2/7
  without [2] 7/21 13/20
  won't [1] 17/17
  words [1] 11/14
  work [5] 6/9 7/2 7/15 7/17 8/17
  worked [1] 14/25
  would [29]
  wouldn't [1] 19/3
  writing [3] 5/24 20/3 20/8
  Y
  Yeah [2] 16/10 16/17
  Yes [3] 11/17 20/7 22/19
  yesterday [4] 4/21 4/25 20/20
  21/22
  yet [3] 10/2 14/21 15/8
  you [52]
  you're [2] 10/15 19/25
  you've [5] 10/14 17/24 19/20 20/1
  20/2
  your [27]
